EXHIBIT 3(ii)c FIRST AMENDMENT TO AMENDED AND RESTATED BYLAWS The undersigned, being the Secretary of Earthstone Energy, Inc., a Delaware corporation (the “Company”), hereby certifies that the Company’s Amended and Restated Bylaws, dated February 26, 2010, were amended by a resolution of the Board of Directors of the Company (the “Board of Directors”), adopted on November 22, 2011, as follows: 1.Article 2 of the Amended and Restated Bylaws is amended by adding a Section 2.13 which reads as follows: 2.13Transfer Books Shall Not Be Closed.The transfer books and records of the Company shall not be closed for any purpose. Dated: November 22, 2011 By: /s/Ray Singleton Ray Singleton Secretary of Earthstone Energy, Inc.
